DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a structural support.
Group II, claims 11-16, drawn to a process for the production of a structural support
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common feature --a structural support comprising: a first support portion delimiting at least one containment compartment; a second support portion at least partly in front of the containment compartment; at least one sliding element, partly housed in the containment compartment and interposed between the first support portion and the second support portion; wherein the sliding element substantially consists of a thermo-processable fluoro-polymer with a melt-mass flow rate (MFR) - according to the ISO 1133-1:2011 standard - of less than 5.0 grams/10 minutes-- cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by Brena (WO 2015/136457 A1) in view of Araki et al. (US 6,726,994 B1) (see the international search report).
In particular, Brena discloses an anti-seismic support comprising two supports (ref. #15 and #14) which are separated by a sliding block (ref. #16), and a sliding material (ref. #19) that can be placed in a matingly shaped seat formed in the sliding block or the upper support (figures 1, 2, [Pg. 5: li. 1-5], [Pg. 6: li. 4-10] pf Brena).  It is also disclosed by Brena that the sliding material is substantially or exclusively polytetrafluoroethylene (PTFE) ([Pg. 8: li. 22-23] of Brena).  Specifically, Brena provides for --a structural support comprising: a first support portion delimiting at least one containment compartment; a second support portion at least partly in front of the containment compartment; at least one sliding element, partly housed in the containment compartment and interposed between the first support portion and the second support portion; wherein the sliding element substantially consists of a thermo-processable fluoro-polymer--
Araki fails to disclose --a thermo-processable fluoro-polymer with a melt-mass flow rate (MFR) - according to the ISO 1133-1:2011 standard - of less than 5.0 grams/10 minutes--.
Araki discloses a sliding material comprising a heat resistant fluorine-containing polymer consisting of a tetrafluoroethylene copolymer with another comonomer (e.g. perfluoro(alkyl vinyl ether), hexafluoropropylene, etc.), and that when the perfluoro(alkyl vinyl ether) is used it is used in the amount of up to 2% by weight of the copolymer ([Col. 1: li. 9-22] and [Col. 3: li. 39-55] of Araki).  (In the instant case, Araki provides for --a sliding element substantially consisting of a thermo-processable fluoropolymer--.)
Araki discloses the thermo-processable fluoropolymer, but does not explicitly recite that --it has a melt-mass flow rate (MFR) - according to the ISO 1133-1:2011 standard - of less than 5.0 grams/10 minutes--.  However, Araki provides the same thermo-processable fluoropolymer as applicant (e.g. a thermo-processable fluoropolymer; see ([Col. 3: li. 39-55]) of Araki and ([0068] and [0069) of the filed instant specification).  Therefore, it is the decision of the Examiner that the thermo-processable fluoropolymer of Araki inherently possesses the aforementioned claimed property of --a melt-mass flow rate (MFR) - according to the ISO 1133-1:2011 standard - of less than 5.0 grams/10 minutes--.  (In the instant case, the fluoropolymer of Araki is one consisting of a tetrafluoroethylene (TFE) and perfluoroalkylvinyl ether (FVE) copolymer, wherein the perfluoroalkylvinyl ether comprises up to 2% by weight of the copolymer, 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have incorporated the sliding material of Araki as the thermo-processable fluoropolymer of the structural support disclosed by Brena in order to have --a thermo-processable fluoro-polymer with a melt-mass flow rate (MFR) - according to the ISO 1133-1:2011 standard - of less than 5.0 grams/10 minutes--.  One of ordinary skill in the art would have been motivated to have incorporated the sliding material of Araki as the thermo-processable fluoropolymer of the structural support disclosed by Brena, from the stand-point of having a sliding part with improved heat resistance of adhesive strength ([Col. 1: li. 19-21] of Araki).
Therefore, the reference(s) specifically suggest(s) using the common elements as claimed. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781